El Juez Asociado Señor Córdiova
emitió la opinión del tribunal.
Dictada sentencia de desahucio por no haber comparecido el demandado, solicitó éste, nn año después, y antes de eje-cutarse la sentencia, se dejara sin efecto la orden de lanza-miento, alegando entonces tener derecho de hogar seguro. Se declaró sin lugar sn moción. Transcurrió otro año y al pretender el demandante lanzar al demandado, nuevamente compareció éste a oponerse, alegando esta vez que era sol-dado en el ejército de Estados Unidos y estaba ausente de Puerto Rico, y que, aunque había instruido a sus familiares para que-le defendieran en la acción de desahucio, la corte no debía lanzarlo' mientras estuviese en el servicio militar. Se declaró sin lugar la moción, llamando la corte la atención hacia el hecho de que el demandado había ingresado en el ejército mucho después de haberse dictado la sentencia. En-tonces solicitó intervenir el padre del demandado, alegando estar en posesión de la finca objeto del litigio, en concepto de dueño, desde hace muchos años, y solicitando se suspen-diera la ejecución de la sentencia, y en definitiva, se dejara sin efecto la sentencia y se dictara otra declarando sin lugar la demanda.
*778La corte inferior declaró sin lugar lá solicitad de inter-vención, por ser ésta tardía. Se procedió entonces a ejecu-tar la sentencia de desahucio, lanzándose de la finca a los familiares del demandado y entrando en posesión el deman-dante.
Apela el pretenso interventor de la resolución que le negó permiso para intervenir. De los varios errores que señala, el único pertinente es el que dice cometió la corte al decla-rar sin lugar la solicitud de intervención de plano. No se cometió el error, por ser tardía la intervención solicitada después de los dos años de ser firme la sentencia. Valentín v. Corte Municipal, 62 D.P.R. 222.
Además, de la moción radicada por el abogado' del deman-dado, que es el mismo que representa al interventor, pidiendo la suspensión de los procedimientos por estar el demandado en el ejército, aparecen fuertes implicaciones de que el in-terventor, padre del demandado, de hecho había estado in-terviniendo en la defensa del caso desde mucho antes de so-licitar intervención formal, sin hacer indicación alguna a la corte de que él era la parte realmente interesada, y de que el demandado carecía de interés alguno en el caso.
Podríamos desestimar la apelación por académica, ya que de los autos resulta que fué ejecutada la sentencia. Pero co-moquiera que las partes no han planteado esa cuestión, y el resultado a que hemos llegado luego de considerar los mé-ritos es el mismo, procederemos a confirmar la resolución apelada.